UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4224


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERRELL MARQUI TRUESDALE,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:00-cr-00151-TDS-3)


Submitted:   November 5, 2015             Decided:   November 10, 2015


Before WILKINSON, MOTZ, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Neal Gary Rosensweig, NEAL GARY ROSENSWEIG, P.A., Hollywood,
Florida, for Appellant. Angela Hewlett Miller, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terrell    Marqui       Truesdale           appeals      the     district         court’s

judgment revoking his term of supervised release and sentencing

him    to   24   months’       imprisonment           and       32    months’      supervised

release.         Counsel       filed      a    brief        pursuant         to    Anders      v.

California,      386    U.S.    738    (1967),        stating         that    there      are   no

meritorious      issues    for      appeal,         but    raising      for       the    court’s

consideration       whether      the      sentence        was    plainly      unreasonable.

Although advised of his right to file a pro se supplemental

brief, Truesdale has not done so.                     The Government has not filed

a brief.     Following our careful review of the record, we affirm.

       “A   district    court       has    broad      discretion        when       imposing     a

sentence     upon      revocation         of       supervised        release.”           United

States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                                      We will

affirm a revocation sentence if it falls within the prescribed

statutory range and is not plainly unreasonable.                             Id.    In making

this    determination,         we   first      consider          whether      the       sentence

imposed is procedurally or substantively unreasonable, applying

the same general considerations employed in review of original

criminal sentences.            United States v. Crudup, 461 F.3d 433, 438

(4th Cir. 2006).        “This initial inquiry takes a more deferential

appellate posture concerning issues of fact and the exercise of

discretion       than      reasonableness                 review       for         [Sentencing

G]uidelines sentences.”             United States v. Moulden, 478 F.3d 652,

                                               2
656 (4th Cir. 2007) (internal quotation marks omitted).                                Only if

we find the sentence unreasonable will we consider whether it is

“plainly” so.           Id. at 657 (internal quotation marks omitted).

       A    supervised      release       revocation        sentence     is   procedurally

reasonable         if     the     district          court    considered          the    policy

statements contained in Chapter Seven of the Guidelines and the

18   U.S.C.    §    3553(a)       (2012)     factors        applicable      to     revocation

sentences.         18 U.S.C. § 3583(e) (2012); Webb, 738 F.3d at 641.

A    revocation         sentence     is     substantively         reasonable           if   the

district      court       stated     a     proper      basis     for     concluding         the

defendant      should       receive       the       sentence    imposed,         up    to   the

statutory maximum.              Crudup, 461 F.3d at 440.            Our review reveals

no procedural or substantive errors by the district court.                                   We

thus       conclude       that     Truesdale’s         sentence        is     not      plainly

unreasonable.

       In accordance with Anders, we have reviewed the record and

have   found       no    meritorious       issues      for     appeal.        We      therefore

affirm the district court’s judgment and commitment order.                                  This

court requires that counsel inform Truesdale, in writing, of the

right to petition the Supreme Court of the United States for

further review.           If Truesdale requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.           Counsel’s motion must state that a copy thereof

                                                3
was served on Truesdale.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    4